DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2019 203 808.5 filed on 03/20/2019.

Response to Amendment
This office action is in response to the amendments submitted on 06/27/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,11-13 are amended.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20190377351 A1), (hereinafter Phillips) in view of Akella et al. (US 20200117199 A1) (hereinafter Akella) and further in view of Mittal et al. ( US 8184157 B2).
Regarding claim 1, Phillips teaches determining a plurality of spatial segments that subdivide an environment of the robot spatially (Para [0007], “The constraint area (i.e. environment) associated with each keep clear area comprises a first spatial region associated with a first scoring factor and a second spatial region (i.e. subdivide spatially) associated with the second scoring factor, wherein the first scoring factor and the second scoring factor are different”. As per para [0003] this art teaches “autonomous vehicle”. In light of drawing (Fig1) and specification page 13, line 1-5 “autonomous robot” can be a vehicle. So, the examiner is interpreting it that way.) determining at least one available individual component performance of a respective individual component of a plurality of individual components of the sensor assembly configuration in relation to the determined spatial segments (Para[0034], “The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors”. As per Para [0036], the sensor data includes the information describing the location of objects within environment such as traffic light, pedestrians etc. These data are related to safety and hence eventually the performance for this individual sensor (i.e. individual component) is measured based on  data); generating a linear optimization function, the parameters of which include at least the determined spatial segments ( Para[0042], “In some implementations, the motion planning system (e.g., the trajectory generator) (i.e. spatial segment) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan”), and solving the linear optimization function, wherein the solution of the linear optimization function indicates at least whether the environment of the robot is configured to be captured by the sensor assembly configuration in accordance with the sensor assembly requirement ( Para[0042], “vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information. As an example, in some implementations, the optimization planner can be or include an iterative linear quadratic regulator or similar iterative solver. “).
Phillips is silent with regards to determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments; the determined individual component performances, and the determined sensor assembly requirements; adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function.

Akella teaches determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments ( Para[0047],sensor system 306 , “least squares optimization, differential dynamic programming, or the like to receive image data ,LIDAR data, radar data, IMU data, GPS data, wheel encoder data (i.e. sensor) , and the like to accurately determine a location of the autonomous vehicle”) ;the determined individual component performances, and the determined sensor assembly requirements ( Para[0055], “ performance of each potential instruction” also based on Para [0057], “ performance speed”) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments as taught by Akella into the mobile device of Phillips since the technique of Akella is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization would facilitate the vehicle to navigate through an environment providing a pleasant riding experience by leveraging sensors (Akella, Para [0013]).
The combination is silent with regards to adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function.
Mittal teaches adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function (Col 2, line 30-40, “Existing research has mainly focused on improving the algorithms deployed in these systems, while little focus has been given to the placement of sensors for optimal system performance. Each system also has its own set of requirements. In security systems, for instance, the captured video streams may be inspected either manually, or a more advanced computerized system may be utilized to detect spurious activity automatically.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function as taught by Mittal  into the sensor assembly configuration of Phillips as modified by Akella since the technique of Mittal is applied on sensor assembly configuration .Therefore, this technique of automated sensor adjustment would enhance yield of sensor parameters and sensor planning problem get resolved in efficient manner (Mittal , Col 8).

Regarding claim 4 the combination of Phillips, Akella and Mittal teaches the limitations of claim 1. 
Phillips further teaches wherein determining the available individual component performance includes specifying one or more characteristics of the individual component, the one or more characteristics selected from: at least one environment perception capability of the individual component (Para[0037] and Fig 1, block 103), at least one functional weakness of the individual component, a satisfiability of safety requirements by the individual component, and at least one dependency on one or more of (i) other components within the sensor assembly configuration and (ii) other components of an architecture of the robot.  

Regarding claim 5 the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
 
Phillips further  teaches wherein determining the sensor assembly requirement includes specifying one or more characteristics of the individual component he one or more characteristics selected from: at least one environment perception capability of the individual component (Para[0037] and Fig 1, block 103) , at least one functional weakness of the individual component, a satisfiability of safety requirements by the individual component, and at least one dependency on one or more of (i) other components within the sensor assembly configuration and (ii) other components of an architecture of the robot. 
 
Regarding claim 10, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
Phillips further teaches wherein one or more of (i) the available individual component performance is determined for every single one of the pluralities of spatial segments and (ii) the sensor assembly requirement being satisfied is determined for every single one of the pluralities of spatial segments (Para [0034]-Para [0037]). 
 
Regarding claim 12, Phillips teaches determining a plurality of spatial segments that subdivide an environment of the robot spatially (Para [0007], “The constraint area (i.e. environment) associated with each keep clear area comprises a first spatial region associated with a first scoring factor and a second spatial region (i.e. subdivide spatially) associated with the second scoring factor, wherein the first scoring factor and the second scoring factor are different”. As per para [0003] this art teaches “autonomous vehicle”. In light of drawing (Fig1) and specification page 13, line 1-5 “autonomous robot” can be a vehicle. So, the examiner is interpreting it that way.) determining at least one available individual component performance of a respective individual component of a plurality of individual components of the sensor assembly configuration in relation to the determined spatial segments ( Para[0034], “The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors”. As per Para [0036], the sensor data includes the information describing the location of objects within environment such as traffic light, pedestrians etc. These data are related to safety and hence eventually the performance for this individual sensor (i.e. individual component) is measured based on  data); generating a linear optimization function, the parameters of which include at least the determined spatial segments ( Para[0042], “In some implementations, the motion planning system (e.g., the trajectory generator) (i.e. spatial segment) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan,”) ,  and solving the linear optimization function, wherein the solution of the linear optimization function indicates at least whether the environment of the robot is configured to be captured by the sensor assembly configuration in accordance with the sensor assembly requirement ( Para[0042], “ vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information. As an example, in some implementations, the optimization planner can be or include an iterative linear quadratic regulator or similar iterative solver.)
Phillips is silent with regards to determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments; the determined individual component performances, and the determined sensor assembly requirements; adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function.
Akella teaches determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments ( Para[0047],sensor system 306 , “least squares optimization, differential dynamic programming, or the like to receive image data ,LIDAR data, radar data, IMU data, GPS data, wheel encoder data (i.e. sensor) , and the like to accurately determine a location of the autonomous vehicle”) ;the determined individual component performances, and the determined sensor assembly requirements ( Para[0055], “ performance of each potential instruction” also based on Para [0057], “ performance speed”) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments as taught by Akella into the mobile device of Phillips since the technique of Akella is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization would facilitate the vehicle to navigate through an environment providing a pleasant riding experience by leveraging sensors (Akella, Para [0013]).
The combination is silent with regards to adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function.
Mittal teaches adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function (Col 2, line 30-40, “Existing research has mainly focused on improving the algorithms deployed in these systems, while little focus has been given to the placement of sensors for optimal system performance. Each system also has its own set of requirements. In security systems, for instance, the captured video streams may be inspected either manually, or a more advanced computerized system may be utilized to detect spurious activity automatically.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function as taught by Mittal  into the sensor assembly configuration of Phillips as modified by Akella since the technique of Mittal is applied on sensor assembly configuration .Therefore, this technique of automated sensor adjustment would enhance yield of sensor parameters and sensor planning problem get resolved in efficient manner (Mittal , Col 8).

Regarding claim 13, Phillips teaches determining a plurality of spatial segments that subdivide an environment of the robot spatially (Para [0007], “The constraint area (i.e. environment) associated with each keep clear area comprises a first spatial region associated with a first scoring factor and a second spatial region (i.e. subdivide spatially) associated with the second scoring factor, wherein the first scoring factor and the second scoring factor are different”. As per para [0003] this art teaches “autonomous vehicle”. In light of drawing (Fig1) and specification page 13, line 1-5 “autonomous robot” can be a vehicle. So, the examiner is interpreting it that way.) determining at least one available individual component performance of a respective individual component of a plurality of individual components of the sensor assembly configuration in relation to the determined spatial segments (Para [0034], “The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors”. As per Para [0036], the sensor data includes the information describing the location of objects within environment such as traffic light, pedestrians etc. These data are related to safety and hence eventually the performance for this individual sensor (i.e. individual component) is measured based on  data); generating a linear optimization function, the parameters of which include at least the determined spatial segments ( Para[0042], “In some implementations, the motion planning system (e.g., the trajectory generator) (i.e. spatial segment) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan,”) ,  and solving the linear optimization function, wherein the solution of the linear optimization function indicates at least whether the environment of the robot is configured to be captured by the sensor assembly configuration in accordance with the sensor assembly requirement ( Para[0042], “ vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information. As an example, in some implementations, the optimization planner can be or include an iterative linear quadratic regulator or similar iterative solver. “).
wherein the robot is configured to be controlled using detection data provided by the sensor assembly configuration (Fig 17, block 1114. Based on Para [0036] and [0041], sensor data provides information related to location, speed, traffic signal pedestrian and motion plan is continuously revised to use that data to control vehicle).  
Phillips is silent with regards to determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments; the determined individual component performances, and the determined sensor assembly requirements; adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function.

Akella teaches determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments ( Para[0047],sensor system 306 , “least squares optimization, differential dynamic programming, or the like to receive image data ,LIDAR data, radar data, IMU data, GPS data, wheel encoder data (i.e. sensor) , and the like to accurately determine a location of the autonomous vehicle”) ;the determined individual component performances, and the determined sensor assembly requirements ( Para[0055], “ performance of each potential instruction” also based on Para [0057], “ performance speed”) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining at least one sensor assembly requirement that must be satisfied by the sensor assembly configuration formed by the individual components in relation to the determined spatial segments as taught by Akella into the mobile device of Phillips since the technique of Akella is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization would facilitate the vehicle to navigate through an environment providing a pleasant riding experience by leveraging sensors (Akella, Para [0013]).
The combination is silent with regards to adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function.
Mittal teaches adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function (Col 2, line 30-40, “Existing research has mainly focused on improving the algorithms deployed in these systems, while little focus has been given to the placement of sensors for optimal system performance. Each system also has its own set of requirements. In security systems, for instance, the captured video streams may be inspected either manually, or a more advanced computerized system may be utilized to detect spurious activity automatically.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting, in an automated manner, a configuration of the sensor assembly in a specification of the sensor assembly based on the solution of the linear optimization function as taught by Mittal  into the sensor assembly configuration of Phillips as modified by Akella since the technique of Mittal is applied on sensor assembly configuration .Therefore, this technique of automated sensor adjustment would enhance yield of sensor parameters and sensor planning problem get resolved in efficient manner (Mittal , Col 8).

Regarding claim 14, Phillips teaches wherein a computer program that includes commands causes a computer to execute the method when the computer program is executed by the computer (Para [0006], “The computing system includes one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations.”).

Regarding claim 15, Phillips wherein the computer program is stored on a machine-readable storage medium (Para [0109], “vehicle controller 106 includes program files stored on a storage device”).  


Claims 2-3 and 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Phillips in view of Akella and further in view of Mittal and further in view of Mattikalli et al. (US 20120084541 A1) (hereinafter Mattikalli ).

Regarding claim 2, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to wherein the solution of the linear optimization function further indicates whether the respective individual component is required for satisfying the sensor assembly requirement.  
Mattikalli teaches wherein the solution of the linear optimization function further indicates whether the respective individual component is required for satisfying the sensor assembly requirement (Para [0006], “based on the optimal solution (i.e. according to Para [0005] this is linear optimization function). In a third embodiment, a system for resource allocation for a complex hardware system comprises logic for determining a centered sensor/effector wire allocation to concentrator nodes. The system further comprises logic for determining a centered parameter”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the solution of the linear optimization function further indicates whether the respective individual component is required for satisfying the sensor assembly requirement as taught by Mattikalli into the sensor system of Phillips since the technique of Mattikalli is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization using integer method would facilitate the optimal number of capabilities for processor (Mattikalli, Para [0003]).

Regarding claim 3, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to wherein the solution of the linear optimization function further indicates which of the individual components of the sensor assembly configuration are at a minimum necessary for satisfying the determined sensor assembly requirement.  
Mattikalli teaches wherein the solution of the linear optimization function further indicates which of the individual components of the sensor assembly configuration are at a minimum necessary for satisfying the determined sensor assembly requirement.  
 (Para [0006], “based on the optimal solution (i.e. according to Para [0005] this is linear optimization function). In a third embodiment, a system for resource allocation for a complex hardware system comprises logic for determining a centered sensor/effector wire allocation to concentrator nodes. The system further comprises logic for determining a centered parameter”. Para [0077] – “Other objective functions are formulated in similar ways. A general objective is to maximize the minimum resource margin (i.e. minimum sensor) on a processor whether this is bandwidth, virtual links, memory, or computing throughput—that is to center an allocation in the design space.”)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the solution of the linear optimization function further indicates which of the individual components of the sensor assembly configuration are at a minimum necessary for satisfying the determined sensor assembly requirement as taught by  Mattikalli into the sensor system of Phillips since the technique of Mattikalli is applied on autonomous vehicle sensor system . Therefore, this technique sensor model optimization using integer method would facilitate the optimal number of capabilities for processor (Mattikalli, Para [0003]).

Regarding claim 6, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to wherein one or more of the individual component performances and the sensor assembly requirement is specified by a number of integers.  
 Mattikalli teaches wherein one or more of the individual component performances (Para [0129], “sensor /effector (i.e. individual component) needs are characterized by interface types and performance”) and the sensor assembly requirement is specified by a number of integers (Fig 3 and 7 presents avionics system which contains multiple sensors as mentioned in Para [0030]. Para [0121]- [0123] discusses the integer method for this optimization”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein one or more of the individual component performances and the sensor assembly requirement is specified by a number of integers as taught by Mattikalli into the sensor system of Phillips since the technique of Mattikalli is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization using integer method would facilitate the optimal number of ca [abilities for processor (Mattikalli, Para [0003]).

Regarding claim 7, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to wherein the linear optimization function is generated as an integer linear program.
Mattikalli teaches wherein the linear optimization function is generated as an integer linear program (Para [0005] and [0112]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein one or more of the individual component performances and the sensor assembly requirement is specified by a number of integers as taught by Mattikalli into the sensor system of Phillips since the technique of Mattikalli is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization using integer method would facilitate the optimal number of capabilities for processor (Mattikalli, Para [0003]).

Regarding claim 11, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to wherein the sensor assembly configuration is adjusted or checked using the solution of the linear solution function.  
Mattikalli teaches wherein the sensor assembly configuration is adjusted or checked using the solution of the linear solution function (Para [0133], “continue by checking”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the sensor assembly configuration is adjusted or checked using the solution of the linear solution function.  
as taught by Mattikalli into the sensor system of Phillips since the technique of Mattikalli is applied on autonomous vehicle sensor system. Therefore, this technique sensor model optimization using integer method would facilitate the optimal number of capabilities for processor (Mattikalli, Para [0003]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Phillips  in view of Akella  and further in view of Mittal and further in view of  Hochbaum et al. (Convex Separable Optimization Is Not Much Harder than Linear Optimization, Journal of the Association for Computing Machinery, Vol. 37, No. 4, October 1990, pp. 843-862. (hereinafter Hochbaum ).

Regarding claim 8, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to the method according to claim 1, wherein the generated linear optimization function yields: Minimize CT x, with the following conditions: 

    PNG
    media_image1.png
    140
    185
    media_image1.png
    Greyscale
wherein x is a variable vector for a component of the sensor assembly configuration, c is a parameter vector for costs of the respective individual component, A is a matrix with a modelling of the individual component performances, and b is a vector with a modelling of the sensor assembly requirements.  
Hochbaum teaches the method according to claim 1, wherein the generated linear optimization function yields: Minimize cT x, with the following conditions: 

    PNG
    media_image1.png
    140
    185
    media_image1.png
    Greyscale
wherein x is a variable vector for a component of the sensor assembly configuration, c is a parameter vector for costs of the respective individual component, A is a matrix with a modelling of the individual component performances, and b is a vector with a modelling of the sensor assembly requirements (Page 847, theorem 1.1, Page 848).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement detail equation as taught by Hochbaum into the linear function of Phillips since the technique of Hochbaum is applied on linear function. Therefore, this technique of detail linear optimization function gives detail explanation of the equation (Hochbaum, Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Phillips in view of Akella and further in view of Mittal and further in view of Nakamura (US 20080249662 A1) (hereinafter Nakamura ).

Regarding claim 9, the combination of Phillips, Akella and Mittal teaches the limitations of claim 1.
The combination is silent with regards to wherein the plurality of spatial segments around the robot are determined so that their sum completely covers a space around the robot up to a predetermined distance relative to the robot.  
Nakamura teaches wherein the plurality of spatial segments around the robot are determined so that their sum completely covers a space around the robot up to a predetermined distance relative to the robot (Para [0049], “sum of two regions”, “second spatial element”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the plurality of spatial segments around the robot are determined so that their sum completely covers a space around the robot up to a predetermined distance relative to the robot as taught by Nakamura into the sensor system of Phillips since the technique of Nakamura is applied on autonomous robot sensor system. Therefore, this technique of distance calculation would facilitate safe and proper movement of robot without facing any obstacles (Nakamura, Para [0006]- [0008]).
Response to Arguments
Applicant's arguments filed on 06/27/2022 have been fully considered
With regards to the arguments related to “Claim rejection 101” are persuasive. Amended claims and applicant’s argument together integrating into a practical implementation and improvement of sensor assembly based on linear optimization. The amended limitations also ensure a technological improvement by mentioning that the process is automated. Thus, the rejection is overcome.
With regards to the arguments related to “Claim rejection 103” are not persuasive. Below is response from the examiner.
	Applicant argues – “The proposed combination fails to arrive at determining a performance of a respective component in relation (o the determined spatial segments.”

	Examiner respectfully disagree for following reasons –
Phillips clearly teaches in Para [0034]- “The motion of the autonomous vehicle can be controlled in accordance with the motion plan, thus providing improved autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require consistent navigation decisions to be made relative to multiple factors”. As per Para [0036], the sensor data includes the information describing the location of objects within environment such as traffic light, pedestrians etc. These data are related to safety and hence eventually the performance for this individual sensor (i.e. individual component) is measured based on data).
So, the prior art is evaluating performance based on an area considering safety comfort etc.
	Applicant argues – “The proposed combination fails to arrive at determining a requirement that must be satisfied by a sensor in relation to particular spatial segments.”

	Examiner respectfully disagree for following reasons:
	Akella teaches in  Para[0047]- “least squares optimization, differential dynamic programming, or the like to receive image data ,LIDAR data, radar data, IMU data, GPS data, wheel encoder data (i.e. sensor) , and the like to accurately determine a location of the autonomous vehicle”) ;the determined individual component performances, and the determined sensor assembly requirements ( Para[0055], “ performance of each potential instruction” also based on Para [0057], “ performance speed”).
	Applicant further argues – “The proposed combination fails to arrive at performing an optimization.”

	Examiner respectfully disagree for following reasons:
	Phillips clearly teaches  in Para[0042], “In some implementations, the motion planning system (e.g., the trajectory generator) (i.e. spatial segment) can include an optimization planner that, for each instance of generating a new motion plan, searches (e.g., iteratively searches) over a motion planning space (e.g., a vehicle state space) to identify a motion plan that optimizes (e.g., locally optimizes) a total cost associated with the motion plan”).
Thus, linear optimization is used for motion plan.
Based on above discussion the arguments are not persuasive and so rejection is valid.


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Hosek et al. (US 20070067678 A1) – This art teaches monitoring and fault diagnosis which includes data collection function
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/12/2022